MANDATE

THE STATE OF TEXAS

TO THE 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 1, 2016, the cause upon appeal to revise or
reverse your judgment between

Brian McEnery, Appellant

V.

City of San Antonio and Chief Charles N. Hood, Appellee

No. 04-15-00097-CV and Tr. Ct. No. 2011-CI-06603

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the appeal is
DISMISSED FOR WANT OF JURISDICTION.

     We order that appellees City of San Antonio and Chief Charles N. Hood
recover their costs of appeal from appellant Brian McEnery.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 11, 2016.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00097-CV

                                             Brian McEnery

                                                      v.

                         City of San Antonio and Chief Charles N. Hood

        (NO. 2011-CI-06603 IN 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                          $10.00   E-PAID          FLOYD S. CONTRERAS
MOTION FEE                          $10.00   E-PAID          FLOYD CONTRERAS
MOTION FEE                          $10.00   E-PAID          JACQUELINE STROH
MOTION FEE                          $10.00   E-PAID          JACQUELINE STROH
MOTION FEE                          $10.00   E-PAID          FLOYD CONTRERAS
MOTION FEE                          $10.00   E-PAID          FLOYD S CONTRERAS
MOTION FEE                          $10.00   E-PAID          FLOYD S CONTRERAS
REPORTER'S RECORD                $1,241.25   PAID
MOTION FEE                          $10.00   E-PAID          JACQUELINE STROH
CLERK'S RECORD                   $1,491.00   PAID
INDIGENT                            $25.00   E-PAID          FLOYD S CONTRERAS
FILING                            $100.00    E-PAID          FLOYD S CONTRERAS
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          FLOYD S CONTRERAS
STATEWIDE EFILING FEE              $20.00    E-PAID          FLOYD S CONTRERAS


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 11, 2016.

                                                           KEITH E. HOTTLE, CLERK

                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853